563 S.W.2d 618 (1978)
Charles Merle THOM, Appellant,
v.
The STATE of Texas, Appellee.
No. 57325.
Court of Criminal Appeals of Texas, Panel No. 2.
March 29, 1978.
Jack Hampton, Dallas, for appellant.
Felipe Reyna, Dist. Atty., and Lynn W. Malone, Asst. Dist. Atty., Waco, for the State.
Before ONION, P. J., and DOUGLAS and ODOM, JJ.

OPINION
ODOM, Judge.
The conviction in this case, upon a plea of guilty, was for unlawful possession of marihuana. Punishment was assessed at five years and a $1000.00 fine.
The sole ground of error states:
"The trial court committed reversible error by denying the defendant the right to call witnesses in his own behalf at the hearing on sentencing."
The record shows that on January 27, 1977, the plea of guilty was accepted by the trial court. After finding the appellant *619 guilty, the court assessed the punishment and then reset the sentencing to a later date pending a probation report. After calling the case on two prior dates, the court finally called it on June 27, 1977, and sentenced the appellant.
The argument is that appellant should have been allowed to call witnesses on June 27, 1977.
First, there is no bifurcated trial at a plea of guilty trial. Second, even so, no offer of proof is shown as to what any witnesses would have testified to.
No error is shown. The judgment is affirmed.